NO. 07-04-0052-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 18, 2004

______________________________


LUCIO ROMAN CARRASCO, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 46,805-C; HONORABLE PATRICK A. PIRTLE, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION

	Appellant Lucio Roman Carrasco appeals a conviction for possession of a controlled
substance with intent to deliver.  We dismiss for want of jurisdiction.


BACKGROUND
	Appellant pled guilty to the charge of possession of a controlled substance with
intent to deliver.  Sentence was imposed on December 1, 2003.  He did not file a motion
for new trial.  Notice of appeal was filed on February 6, 2004.  
LAW
	In a criminal case, appeal is perfected by timely filing a notice of appeal.  Tex. R.
App. P. 25.2(b).  The notice of appeal must be filed within 30 days after the day sentence
is imposed or after the day the trial court enters an appealable order, unless a timely
motion for new trial is filed. TRAP  26.2(a).  The time for filing a notice of appeal may be
extended for 15 days under certain circumstances. TRAP 26.3.  If the time for filing a
notice of appeal is to be extended, both a notice of appeal and a motion for extension of
time which complies with TRAP 10.5(b) must be filed within the 15 day period.  TRAP 26.3; 
Olivo v. State, 918 S.W.2d 519, 523-25 (Tex.Crim.App. 1996).  
	An untimely-filed notice of appeal will not invoke the jurisdiction of the court of
appeals.  See State v. Riewe, 13 S.W.2d 408, 411 (Tex.Crim.App. 2000).  Thus, if an
appeal is not timely perfected, a court of appeals does not have jurisdiction to address the
merits of the appeal, and can take no action other than to dismiss the appeal.  Slaton v.
State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo, 918 S.W.2d at 523-25.

ANALYSIS AND CONCLUSION
	Appellant's notice of appeal was not timely filed.  A motion to extend time to file the
notice of appeal was not filed.  Accordingly, this court does not have jurisdiction over the
appeal.  Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.  
	The appeal is dismissed for want of jurisdiction.  Tex. R. App. P. 39.8, 40.2, 43.2. 

								Phil Johnson
								Chief Justice



Do not publish.